ICJ_069_FrontierDispute_BFA_MLI_1986-01-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS
ET ORDONNANCES

1986

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS.
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER

(BURKINA FASO/MALID

DEMANDES EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 10 JANVIER 1986

1986

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE

(BURKINA FASO/MALT)

REQUESTS FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 10 JANUARY 1986
Mode officiel de citation :

Différend frontalier, mesures conservatoires, ordonnance du 10 janvier 1986,
CIS. Recueil 1986, p. 3.

Official citation :

Frontier Dispute, Provisional Measures, Order of 10 January 1986,
1.CJ. Reports 1986, p. 3.

 

Ne de vente : 5 1 8
Sales number

 

 

 
10 JANVIER 1986
ORDONNANCE

DIFFEREND FRONTALIER
(BURKINA FASO/MALI)

DEMANDES EN INDICATION DE MESURES
CONSERVATOIRES

FRONTIER DISPUTE
(BURKINA FASO/MALIT)

REQUESTS FOR THE INDICATION OF PROVISIONAL
MEASURES

10 JANUARY 1986
ORDER
INTERNATIONAL COURT OF JUSTICE
YEAR 1986

10 January 1986

CASE CONCERNING THE FRONTIER DISPUTE

(BURKINA FASO/MALI)

REQUESTS FOR THE INDICATION
OF PROVISIONAL MEASURES

ORDER

Present : Judge BEDJAOUI, President of the Chamber , Judges LACHS,
Rupa ; Judges ad hoc LUCHAIRE, ABI-SAAB ; Registrar TORRES
BERNARDEZ.

The Chamber of the International Court of Justice formed to deal with
the above-mentioned case,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,

Having regard to Articles 73, 74, 75 and 90 of the Rules of Court,

Having regard to the Special Agreement of 16 September 1983 jointly
notified to the Court on 20 October 1983, whereby the Governments of the
Republic of Upper Volta (now Burkina Faso) and the Republic of Mali
had agreed to submit to a chamber of the Court a dispute concerning the
delimitation of their common frontier,

Having regard to the Order of 3 April 1985 whereby the Court decided to
accede to the request of the two Governments and formed the present
Chamber to deal with the case ;

Makes the following Order :

1. Whereas certain grave incidents took place towards the close of 1985
between the armed forces of Burkina Faso and Mali in the border region

4

1986
10 January
General List
No. 69
FRONTIER DISPUTE (ORDER 10 I 86) 4

between the two countries ; and whereas it rapidly proved possible, how-
ever, thanks to the mediation efforts put forth by various States and
regional organizations, to conclude a ceasefire agreement ;

2. Whereas the Co-Agent of Burkina Faso, on 30 December 1985, made
known by telephone, and subsequently by a telegram sent to the Registrar
on the same day, that he would be submitting to the Court a request for the
indication of provisional measures ; and whereas the Co-Agent of Mali,
who was forthwith informed by telephone, indicated that he for his part
had sent a letter suggesting the adoption of provisional measures by the
Chamber ;

3. Whereas copies of the request of Burkina Faso and of the letter of
Mali reached the Registry on 2 January 1986, the originals, respectively
dated 30 and 27 December 1985, being received in the Registry on 2 and 6
January 1986 ; and whereas all the aforementioned texts were transmitted
without delay to the other Party ;

4. Whereas the request of Burkina Faso was in the following terms :

[Translation]

“{1) The Governments of Burkina Faso and of the Republic of
Mali have submitted to a Chamber of the International Court of
Justice the frontier dispute between the two States, by a Special
Agreement of 16 September 1983, which was notified to the Court on
20 October 1983.

(2) Both Parties filed their Memorials with the Court within six
months of the Order constituting the Chamber. The proceedings
before the Chamber are in progress.

(3) On 25 December 1985, at 7 a.m., the armed forces of the
Republic of Mali attacked Burkina Faso, alleging problems caused by
the population census, although the census operation had been noti-
fied to the Malian authorities, as a matter of courtesy, by the autho-
rities of Burkina Faso, and no objection had been made by the
former.

(4) The armed conflict between the two Parties poses a threat to the
judicial settlement of the dispute, this being the mode of pacific
settlement agreed upon in the Special Agreement of 16 September
1983. Accordingly, the Government of Burkina Faso is requesting the
indication of the provisional measures called for by the situation,
under Article 41 of the Statute and in accordance with Article 73 of
the Rules of Court.

(5) As required by Article 73, paragraph 2, of the Rules of Court,
the Government of Burkina Faso hereby specifies the possible con-
sequences if its request is not granted. The actual situation which
might be created on the ground as the outcome of the armed conflict
would make it difficult, if not impossible, to implement the Court's
judgment. The destruction of evidence during the hostilities would
threaten to pervert the course of the proceedings.

(6) Consequently, and without prejudice to the merits of the dis-

5
FRONTIER DISPUTE (ORDER 10 I 86) 5

pute, the Government of Burkina Faso is requesting the indication of
the following provisional measures :

Primo : The Parties shall withdraw their armed forces to either side
of the line proposed by the Legal Sub-Commission of the Mediation
Commission of the Organization of African Unity on 14 June 1975.

Secundo : The Parties shall refrain from any act or action on the
ground which might prevent or impede the implementation of the
judgment delivered by the Chamber of the Court on the basis of the
submissions of the Parties.

Tertio : The Parties shall refrain from any act or action which might
impede the gathering of evidence in the present case” ;

5. Whereas the letter of Mali, which was accompanied by the text of an
official communiqué issued on Saturday 21 December 1985, is in the
following terms :

[Translation]

“At the command of my Government, I have the honour to trans-
mit to you the enclosed text of the statement issued by the Govern-
ment of Malion 21 December 1985. This statement records the taking
of grave unilateral measures by the Burkinabe Government in the
disputed area which is the subject of the proceedings pending before
the Chamber of the Court under your Presidency.

Burkinabe troops have occupied the villages of Dioulouna, Kounia.
Selba and Douna, and have there raised the flag of Burkina Faso.

That being so, I assume that the Chamber over which you preside
will see fit to have recourse to Article 41 of the Statute of the Court :

‘The Court shall have the power to indicate, if it considers that
circumstances so require, any provisional measures which ought to
be taken to preserve the respective rights of either party.’

The procedure laid down in Article 75 of the Rules would seem
particularly appropriate in this instance :

‘1. The Court may at any time decide to examine proprio motu
whether the circumstances of the case require the indication of
provisional measures which ought to be taken or complied with by
any or all of the parties.”

The Chamber of the Court will no doubt see fit, in these circum-
stances, to call upon Burkina Faso not only to ensure the prevention
of any act which might prejudice Mali’s rights, including its right to
the implementation of such judgment as the Chamber of the Court
may deliver on the merits, but also to ensure that a stop is put to any
act of whatsoever description which might aggravate or extend the
dispute submitted to the Chamber of the Court.
FRONTIER DISPUTE (ORDER 10 I 86) 6

Consequently, Burkina Faso should be called upon to revoke the
unilateral measures taken in the villages of Dioulouna, Kounia, Selba
and Douna, and to withdraw the armed elements and other persons
which it has sent into them.

For the sake no less of urgency, flexibility and a lightening of the
procedure as of reducing the tension inherent in the situation, the
Government of Mali considers that the procedure enabling the Cham-
ber to pronounce proprio motu would be more satisfactory than that
consisting in a formal seisin of the Chamber by a request from the
Malian Government” ;

6. Whereas however, in a further letter dated 7 January 1986 and filed in
the Registry on the same date, Mali in turn submitted a formal request, in
the following terms, for the indication of provisional measures :

[Translation]

“(1) By a letter from its Co-Agent dated 27 December 1985, the
Government of Mali drew the Court’s attention to the fact that,
as early as 14 December 1985, Burkinabe armed elements had be-
leaguered and occupied the border villages under Malian adminis-
tration.

Such a situation appeared to call for the indication of provisional
measures in accordance with Article 41 of the Statute of the
Court.

(2) For its part, the Government of Mali took the view that con-
sideration by the Court proprio motu of the indication of provisional
measures, on the basis of Article 75 of the Rules of the Court, was
appropriate in the light of the circumstances.

(3) The submission by Burkina Faso on 30 December 1985 of a
unilateral request for provisional measures on the basis of Article 73
of the Rules renders inoperative the suggestion by Mali of a procedure
whereby the Chamber would take a decision proprio motu.

(4) That being so, the Government of Mali feels impelled for its
part to make a further request to the Court, but this time on the basis
of Article 73 of the Rules, to take the following provisional mea-
sures :

— to call upon each of the Parties to refrain from any act or action
which might prejudice the rights of the other Party to the imple-
mentation of such judgment as the Chamber of the Court may
deliver on the merits :

— to call upon each of the Parties to refrain from any act of what-
soever kind which might aggravate the dispute submitted to the
Court.

(5) No jurisdictional issue arises for the Chamber of the Court in
this instance, since the Court is seised of the dispute by a Special
Agreement of 16 September 1983.
FRONTIER DISPUTE (ORDER 10 I 86) 7

(6) The requests submitted in paragraph 4 above are justified by
the incidents of December through which, following the invasion of
its territory on 14 December and its vain efforts through the diplo-
matic channel to secure from Burkina Faso a withdrawal of the latter’s
forces, Mali was compelled, as a measure of self-defence, to repulse
the Burkinabe troops by force.

Such attempts to secure by force what constitutes the actual sub-
ject-matter of the dispute are wholly destructive of the peaceful dis-
pute-settlement procedure represented by the seisin of the Court. The
resumption and pursuit of the proceedings in a calm atmosphere is in
the interest both of justice and of the Parties themselves and their
peoples.

(7) The Government of Mali considers that there are no grounds to
take any other provisional measures.

(8) In particular, Burkina Faso’s request relating to a withdrawal
of forces to the line proposed by the Legal Sub-Commission of the
Mediation Commission of the OAU is in fact tantamount to request-
ing the Court to grant immediately its claim on the merits. Given its
object, a request of this nature cannot be seen as provisional.

Moreover, this request is incompatible with the declaration signed
by the two Heads of State of Burkina Faso and Mali on 31 December
1985, whereby they concluded the terms of the ceasefire.

The extraordinary meeting of the Ministers for Foreign Affairs of
the ANAD, attended by the Ministers for Foreign Affairs of Burkina
Faso and Mali, has agreed on the postponement of the question of
troop withdrawal to a future meeting of the Heads of State. It would
be inappropriate for the Court to rule upon an aspect of the conflict
which is the subject of direct agreement between the Heads of State of
the two Parties in the context of the ANAD.

(9) The Government of Mali, while having no objection in princi-
ple to the idea that the Parties should refrain from any act or action
which might impede the gathering of evidence in the present pro-
ceedings, fails to see what it may mean in practical terms, and there-
fore refrains from joining in any request to that effect.”

7. Having heard the oral observations presented at a public sitting on 9
January 1986 by the following representatives of the Parties : on behalf of
Burkina Faso, His Excellency Mr. Salembere, Co-Agent, Mr. Cot and Mr.
Pellet ; on behalf of the Republic of Mali, His Excellency Mr. Diarra,
Co-Agent, and Mr. Salmon ;

8. Having taken note that Burkina Faso, at the hearing, submitted as
follows :

[Translation]

“The Government of Burkina Faso and the National Council of the
Revolution respectfully request the Chamber of the Court to indicate
the following provisional measures :
FRONTIER DISPUTE (ORDER 10 J 86) 8

(1) Both Parties shall refrain from any act or action on the ground
likely to prevent or impede the implementation of such judgment as
the Chamber of the Court may deliver on the basis of the Parties’
submissions.

(2) Both Parties shall abstain from any act or action likely to
impede the gathering of evidence in the present case.

(3) Each of the Parties, if it has not already done so, shall withdraw
its forces from the area claimed by Mali as delimited in the conten-
tions set forth in their respective Memorials filed in the Registry of the
Court on 3 October 1985.

(4) Each Party shall refrain from any act of territorial administra-
tion beyond the line adopted in 1975 by the Legal Sub-Commission of
the OAU Mediation Commission.”

9. Having taken note that, at the hearing, the Republic of Mali reite-
rated the requests submitted in paragraph 4 of its letter of 7 January 1986,
as quoted above in paragraph 6 of this Order ;

10. Whereas, in the present instance, the Chamber, having been formed
to deal with the merits of the case following the notification of a Special
Agreement concluded between the Parties, and being moreover seised of
their parallel requests for the indication of provisional measures, regards
its jurisdiction to indicate such measures as manifestly established ;

11. Whereas, under Article 41 of the Statute, the Court may only indi-
cate provisional measures if it considers that the circumstances so require
for the preservation of the rights of either Party ;

12. Whereas account must be taken of the facts alleged by both Gov-
ernments, both in their requests for the indication of provisional measures
and in their oral arguments, which facts, in their view, call for the indi-
cation of provisional measures in the present instance ;

13. Whereas the power to indicate provisional measures which is con-
ferred on the Court by Article 41 of the Statute presupposes the possibility
of irreparable damage being caused to the rights at issue in judicial pro-
ceedings and has therefore as its purpose to safeguard the rights of each
Party pending the delivery of the Court’s decision on the merits :

14. Whereas the question put to the Chamber in Article I of the Special
Agreement signed by the Parties on 16 September 1983 is as follows :

“What is the line of the frontier between the Republic of Upper
Volta [Burkina Faso] and the Republic of Mali in the disputed area as
defined below?”
FRONTIER DISPUTE (ORDER 10 I 86) 9

and whereas the area in question is defined in that same Article of the
Special Agreement as :

“consist[ing] of a band of territory extending from the sector Koro
(Mali) Djibo (Upper Volta [Burkina Faso]) up to and including the
region of the Beli” ;

15. Whereas in the Memorials filed by the Parties on 3 October 1985
each of them requests the Chamber to decide that the frontier in question
follows the line defined by its own submissions ; so that the rights at issue
in these proceedings are the sovereign rights of the Parties over their
respective territories on either side of the frontier as eventually defined by
the judgment which the Chamber is called upon to give ;

16. Considering that the armed actions that gave rise to the requests for
the indication of provisional measures submitted to the Chamber took
place within or near the disputed area as defined by the Special Agree-
ment ;

17. Whereas, in accordance with the principle set forth by the Perma-
nent Court of International Justice in its Order of 3 August 1932 in the case
concerning the Legal Status of the South-Eastern Territory of Greenland,
incidents likely to aggravate or extend the dispute

“cannot in any event, or to any degree, affect the existence or value of
the sovereign rights claimed by [either of the Parties] over the territory
in question, were these rights to be duly recognized by the [Chamber]
in its future judgment on the merits of the dispute” (P.C.I.J., Series
A/B, No. 48, p. 285) ;

18. Considering that, independently of the requests submitted by the
Parties for the indication of provisional measures, the Court or, accord-
ingly, the chamber possesses by virtue of Article 41 of the Statute the
power to indicate provisional measures with a view to preventing the
aggravation or extension of the dispute whenever it considers that circum-
stances so require ;

19. Whereas, in particular, when two States jointly decide to have
recourse to a chamber of the Court, the principal judicial organ of the
United Nations, with a view to the peaceful settlement of a dispute, in
accordance with Article 2, paragraph 3, and Article 33 of the Charter of the
United Nations, and incidents subsequently occur which not merely are
likely to extend or aggravate the dispute but comprise a resort to force
which is irreconcilable with the principle of the peaceful settlement of
international disputes, there can be no doubt of the Chamber’s power and
duty to indicate, if need be. such provisional measures as may conduce to
the due administration of justice ;

20. Whereas furthermore, according to the indications furnished by one
of the Parties, armed actions within the territory in dispute could result in
the destruction of evidence material to the Chamber’s eventual decision ;

10
FRONTIER DISPUTE (ORDER 10 I 86) 10

21. Whereas the facts that have given rise to the requests of both Parties
for the indication of provisional measures expose the persons and property
in the disputed area, as well as the interests of both States within that area,
to serious risk of irreparable damage ; and whereas the circumstances
consequently demand that the Chamber should indicate appropriate pro-
visional measures in accordance with Article 41 of the Statute ;

22. Whereas Burkina Faso has requested the Chamber to indicate, inter
alia, by way of provisional measure, that

“each of the Parties, if it has not already done so, shall withdraw its
forces from the area claimed by Mali as delimited in the contentions
set forth in their respective Memorials filed in the Registry of the
Court on 3 October 1985” ;

23. Whereas Mali maintains that Burkina Faso’s request for a with-
drawal of forces would be incompatible with the declaration signed by the
two Heads of State of Burkina Faso and Mali on 31 December 1985, where-
by they concluded the terms of the ceasefire ; whereas the Ministers for
Foreign Affairs of the Accord de non-agression et d’assistance en matière de
défense (ANAD) decided, at theif extraordinary meeting at Abidjan on
30 December 1985, which was attended by the Ministers for Foreign
Affairs of Burkina Faso and Mali, to postpone the question of troop
withdrawal to a future meeting of the Heads of State; and whereas
according to Mali it would consequently be inappropriate for the Chamber
to rule upon an aspect of the conflict which is the subject of direct
agreement between the Heads of State of the two Parties in the context of
the ANAD ;

24. Whereas States remain at liberty to negotiate or resolve particular
aspects of a dispute brought before the Court ; whereas their freedom to do
so is not incompatible with the Court’s exercise of its own functions ; and
whereas the fact that the two Parties have entrusted another body with the
task of defining the terms of the troop withdrawal in no way deprives the
Chamber of the rights and duties pertaining to it in the case brought before
it;

25. Whereas the Chamber, while welcoming the fact that the Parties
have been able to reach agreement on a ceasefire, and have thus brought to
an end the armed actions which gave rise to the requests for the indication
of provisional measures, is nonetheless faced with its duty under Article 41
of the Statute to ascertain for itself what provisional measures ought to be
taken to preserve the respective rights of either Party:

26. Whereas, moreover, the Heads of State of the Parties and the Mini-
sters for Foreign Affairs of the ANAD have by no means rejected the
notion of a troop withdrawal, but have merely postponed the question of
the terms of such a withdrawal ;

27. Whereas the measures which the Chamber contemplates indicating,
for the purpose of eliminating the risk of any future action likely to
aggravate or extend the dispute, must necessarily include the withdrawal of

Il
FRONTIER DISPUTE (ORDER 10 I 86) 11

the troops of both Parties to such positions as to avoid the recrudescence of
regrettable incidents ; whereas, however, the selection of these positions
would require a knowledge of the geographical and strategic context of the
conflict which the Chamber does not possess, and which in all probability
it could not obtain without undertaking an expert survey ; and whereas in
these circumstances the Chamber, while remaining seised of the question,
notes that the Heads of State, acting in the framework of the ANAD, are
shortly to define the detailed terms of the troop withdrawal which the
Chamber considers it should indicate as a provisional measure ;

28. Whereas Burkina Faso has also requested the Chamber to indicate
that

“each Party shall refrain from any act of territorial administration
beyond the line adopted in 1975 by the Legal Sub-Commission of the
OAU Mediation Commission” ;

whereas, however, Mali has claimed that the line in question corresponds
in part or wholly to the frontier which would emerge from the submissions
of Burkina Faso set out in its Memorial of 3 October 1985 ;

29. Whereas, so far as the administration of the disputed area is con-
cerned, the Chamber does not, at the stage of provisional measures, con-
sider itself empowered to modify the situation which prevailed before the
armed actions leading to the filing of the Parties’ requests ; and whereas it
is necessary at all events to avoid prejudging in that connection the exis-
tence of any specific line ;

30. Whereas the decision rendered in these present proceedings must
not prejudge any question relating to the merits of the case brought before
the Chamber, and must leave intact the rights of the Parties in that
respect ;

31. Whereas the Chamber must now indicate the measures which it
considers to be necessary in the present instance ;

32. Accordingly,

THE CHAMBER,

unanimously,

1. Indicates, pending its final decision in the proceedings instituted on
20 October 1983 by the notification of the Special Agreement between the
Government of the Republic of Upper Volta (now Burkina Faso) and the
Government of the Republic of Mali, signed on 16 September 1983 and
relative to the frontier dispute between the two States, the following
provisional measures :

A. The Government of Burkina Faso and the Government of the Republic
of Mali should each of them ensure that no action of any kind is taken
which might aggravate or extend the dispute submitted to the Chamber

12
FRONTIER DISPUTE (ORDER 10 I 86) 12

or prejudice the right of the other Party to compliance with whatever
judgment the Chamber may render in the case ;

B. Both Governments should refrain from any act likely to impede the
gathering of evidence material to the present case ;

C. Both Governments should continue to observe the ceasefire instituted
by agreement between the two Heads of State on 31 December
1985 ;

D. Both Governments should withdraw their armed forces to such posi-
tions, or behind such lines, as may, within twenty days of the date of the
present Order, be determined by an agreement between those Gov-
ernments, it being understood that the terms of the troop withdrawal
will be laid down by the agreement in question and that, failing such
agreement, the Chamber will itself indicate them by means of an
Order ;

E. In regard to the administration of the disputed areas, the situation
which prevailed before the armed actions that gave rise to the requests
for provisional measures should not be modified ;

2. Calls upon the Agents of the Parties to notify the Registrar without
delay of any agreement concluded between their Governments within the
scope of point 1 D above ;

3. Decides that, pending its final judgment, and without prejudice to the
application of Article 76 of the Rules, the Chamber will remain seised of
the questions covered by the present Order.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this tenth day of January, one thousand nine
hundred and eighty-six, in four copies, of which one will be placed in the
archives of the Court, and the others transmitted respectively to the Gov-
ernment of Burkina Faso, to the Government of Mali, and to the Secretary-
General of the United Nations for transmission to the Security Coun-
cil.

(Signed} Mohammed Bepsaoul,
President of the Chamber.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

13
